Exhibit 10.1
As of
February 1, 2010
The Frost National Bank
777 Main Street, Suite 500
Fort Worth, Texas 76102
Attention: John S. Warren
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, Third Floor
Dallas, Texas 75201
Attention: Kimberly A. Bourgeois

  Re:    
Seventh Amendment to Credit Agreement dated as of January 18, 2008 among
Approach Resources Inc. (“Borrower”), the Frost National Bank and the
institutions named therein (“Lenders”) and The Frost National Bank, as Agent
(“Agent”)

Ladies and Gentlemen:
     Reference is hereby made to that certain Credit Agreement dated as of
January 18, 2008 among Approach Resources Inc., a Delaware corporation
(“Borrower”), the Frost National Bank, as Agent (“Agent”), and the Lenders that
are signatory parties hereto (the “Lenders”), as amended by letter amendment
dated as of February 19, 2008, letter amendment dated as of May 6, 2008, Third
Amendment dated as of August 26, 2008, Fourth Amendment dated as of April 8,
2009, Fifth Amendment dated as of July 8, 2009, Sixth Amendment dated as of
October 30, 2009 and this Seventh Amendment dated the date hereof (as amended,
the “Loan Agreement”). All capitalized terms herein shall have the meanings
ascribed to them in the Loan Agreement.
     Pursuant to this Seventh Amendment (the “Amendment”), Agent, Lenders and
Borrower agree, effective as of the date hereof, to amend the Loan Agreement
according to the terms and provisions set forth below.

1.  
Replacement of Agent. This Amendment will constitute notice pursuant to Section
15(e) of the Loan Agreement (i) by Agent, The Frost National Bank, of its
resignation as Agent on behalf of all Lenders and (ii) of the appointment by
Lenders of JPMorgan Chase Bank, N.A. as the successor Agent under the Loan
Agreement (the “Successor Agent”) and acceptance by Successor Agent to act in
such capacity. The Loan Agreement and other Loan Documents are hereby amended in
all respects necessary and appropriate to cause Successor Agent to become the
successor to Agent for Lenders under the Loan Agreement and for Successor Agent
to be vested with all rights and privileges formerly afforded to Agent in its
capacity as Agent for the Lenders.

-1-



--------------------------------------------------------------------------------



 



2.  
Notice to Agent and Lenders. Any notice or other communication required or
permitted by the Loan Agreement or any other Loan Document shall be provided to
Successor Agent (as Agent under the Loan Agreement) and Lenders c/o JPMorgan
Chase Bank, N.A., 2200 Ross Avenue, Third Floor, Dallas, Texas 75201, Attention:
Kimberly A. Bourgeois, Facsimile No. (214) 965-3280.

3.  
Modification of Collateral Documents. Payment of the obligations of Borrower
under the Loan Agreement and the Notes is secured, in part, by first liens and
first security interests created or described in the lien documents executed by
Borrower, Approach Resources I, LP and Approach Oil and Gas Inc. in favor of
Jimmy R. Locke, Trustee for the benefit of Agent as Mortgagee (the “Collateral
Documents”). Pursuant to this Amendment, the Collateral Documents will be
modified to reflect that the security interests created by the Collateral
Documents will be granted by Borrower, Approach Resources I, LP and Approach Oil
and Gas Inc. to Kimberly A. Bourgeois, as Trustee, for the benefit of Successor
Agent, as Mortgagee.

4.  
Letters of Credit. Sections 2(c) and 2(d) of the Loan Agreement are deleted in
their entirety and the following are substituted therefor:

“(c) Letters of Credit. On the terms and conditions hereinafter set forth,
either Agent or The Frost National Bank (each an “Issuing Bank”) shall from time
to time during the period beginning on the Effective Date and ending on the
Maturity Date upon request of Borrower, issue standby and/or commercial letters
of credit for the account of Borrower or any Guarantor (the “Letters of Credit”)
in such face amounts as Borrower may request, but not to exceed in the aggregate
face amount at any time outstanding ten percent (10%) of the Borrowing Base then
in effect. The face amount of all Letters of Credit issued and outstanding
hereunder shall be considered as advances on the Commitment for Borrowing Base
purposes and all payments made by an Issuing Bank on such Letters of Credit
shall be considered as Advances under the Notes. Each Letter of Credit issued
for the account of Borrower or any Guarantor hereunder shall (i) be in favor of
such beneficiaries as specifically requested by Borrower, (ii) have an
expiration date not exceeding the earlier of (a) one year or (b) the Maturity
Date, (iii) be in a minimum amount of $25,000.00 and (iv) contain such other
terms and provisions as may be reasonably required by Issuing Bank. Each Lender
(other than Issuing Bank) agrees that, upon issuance of any Letter of Credit
hereunder, it shall automatically acquire a participation in Issuing Bank’s
liability under such Letter of Credit in an amount equal to such Lender’s
Commitment Percentage of such liability, and each Lender (other than Issuing
Bank) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
agent to pay and discharge when due, its Commitment Percentage of Issuing Bank’s
liability under such Letter of Credit. Borrower hereby unconditionally agrees to
pay and reimburse Issuing Bank for the amount of each demand for payment under
any Letter of Credit that is in substantial compliance with the provisions of
any such Letter of Credit at or prior to the date on which payment is to be made
by Issuing Bank to the beneficiary

-2-



--------------------------------------------------------------------------------



 



thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt from any beneficiary of any Letter of Credit of any demand
for payment under such Letter of Credit, Issuing Bank shall promptly notify
Agent (if Agent is not the Issuing Bank) Borrower of the demand and the date
upon which such payment is to be made by Issuing Bank to such beneficiary in
respect of such demand. Upon receipt of such notice from Issuing Bank, Borrower
shall advise Agent and Issuing Bank (if Agent is not the Issuing Bank) whether
or not it intends to borrow hereunder to finance its obligations to reimburse
Issuing Bank, and if so, submit a Notice of Borrowing as provided in Section
2(b) hereof. If Borrower fails to so advise Agent and Issuing Bank (if Agent is
not the Issuing Bank) and thereafter fails to reimburse Issuing Bank, Agent
shall notify each Lender of the demand and the failure of Borrower to reimburse
Issuing Bank, and each Lender shall reimburse Issuing Bank for its Commitment
Percentage of each such draw paid by Issuing Bank and unreimbursed by Borrower.
All such amounts paid by Issuing Bank and/or reimbursed by Lenders shall be
treated as an Advance or Advances under the Commitment, which Advances shall be
immediately due and payable and shall bear interest at the Maximum Rate.
Borrower agrees to pay Agent for the benefit of Lenders commissions for issuing
the Letters of Credit (calculated separately for each Letter of Credit) in an
amount equal to the greater of (i) $500 or, (ii) one percent (1.00%) of the
maximum face amount of the Letter of Credit. Such commissions will be calculated
on the basis of a year consisting of 360 days.
(d) Procedure for obtaining Letters of Credit. The amount and date of issuance,
renewal, extension or reissuance of a Letter of Credit pursuant to the
Commitments shall be designated by Borrower’s written request delivered to
Issuing Bank at least three (3) Business Days prior to the date of such
issuance, renewal, extension or reissuance. Concurrently with or promptly
following the delivery of the request for a Letter of Credit, Borrower shall
execute and deliver to Issuing Bank an application and agreement with respect to
the letter of credit, said application and agreement to be in the form used by
Issuing Bank (in the event that there is any conflict between the terms of any
such application and agreement for any Letter of Credit and this Agreement, the
terms of this Agreement shall prevail). Issuing Bank shall not be obligated to
issue, renew, extend or reissue any Letter of Credit if (i) the amount thereon
when added to the face amount of the outstanding letters of credit plus any
reimbursement obligations exceeds ten percent (10%) of the Borrowing Base or
(ii) the amount thereof when added to the Total Outstandings would exceed the
Commitment.”

5.  
Ratification by Guarantors. Each Guarantor hereby ratifies and reaffirms all of
its obligations under its Restated Guaranty Agreement (the “Guaranty”) of
Borrower’s obligations under the Loan Agreement, as amended hereby. Each
Guarantor also hereby agrees that nothing in this Amendment shall adversely
affect any right or remedy of Lenders under the Guaranty and that the execution
and delivery of this Amendment shall in no way change or modify its obligations
as guarantor under the Guaranty. Although each Guarantor has been informed by
Borrower of the matters set forth in this

-3-



--------------------------------------------------------------------------------



 



   
Amendment and such Guarantor has acknowledged and agreed to the same, such
Guarantor understands that neither Agent nor Successor Agent has any duty to
notify such Guarantor or to seek such Guarantor’s acknowledgment or agreement,
and nothing contained herein shall create such a duty as to any transaction
hereafter.

6.  
Representations and Warranties. By executing this Amendment, Borrower hereby
represents, warrants and certifies to Lenders that, as of the date hereof,
(a) there exists no Event of Default or events which, with notice or lapse of
time, would constitute an Event of Default; (b) Borrower has performed and
complied with all agreements and conditions contained in the Loan Agreement or
the other Loan Documents which are required to be performed or complied with by
Borrower; and (c) the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true in all material respects, with
the same force and effect as though made on and as of the date hereof.

7.  
Confirmation and Ratification. Except as affected by the provisions set forth
herein, the Loan Agreement shall remain in full force and effect and is hereby
ratified and confirmed by all parties. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lenders under the Loan Agreement or the
other Loan Documents.

8.  
Reference to Loan Agreement. Each of the Loan Agreement and the Loan Documents,
and any and all other agreements, documents or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Loan Agreement, as amended hereby, are hereby amended so that any reference
in the Loan Agreement, the Loan Documents and such other documents to the Loan
Agreement shall mean a reference to the Loan Agreement as amended hereby.

9.  
Multiple Counterparts. This Amendment may be executed in a number of identical
separate counterparts, each of which for all purposes is to be deemed an
original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until a counterpart of this
Amendment has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

10.  
Final Agreement. THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL
PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR HERETO,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF THE PARTIES.

-4-



--------------------------------------------------------------------------------



 



          Please signify your acceptance to the foregoing terms and provisions
by executing a copy of this Amendment at the space provided below.

            Very truly yours,

BORROWER:

APPROACH RESOURCES INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive        Officer        GUARANTORS:

APPROACH OIL & GAS INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive        Officer        APPROACH OIL & GAS (CANADA) INC.,
an Alberta, Canada corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive        Officer   

-5-



--------------------------------------------------------------------------------



 



            APPROACH RESOURCES I, LP,
a Texas limited partnership
      By:   Approach Operating, LLC,         a Delaware limited liability
company,        its general partner            By:   Approach Resources Inc.,  
      a Delaware corporation,        its sole member            By:   /s/ J.
Ross Craft         J. Ross Craft, President and Chief Executive        Officer 
 

          ACCEPTED AND AGREED TO
effective as of the date and year
first above written:

AGENT:

THE FROST NATIONAL BANK
      By:   /s/ John S. Warren         John S. Warren, Senior Vice President   
    SUCCESSOR AGENT:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Kimberly A. Bourgeois         Kimberly A. Bourgeois, Senior Vice
President — Oil & Gas Finance        LENDERS:

THE FROST NATIONAL BANK
      By:   /s/ John S. Warren         John S. Warren, Senior Vice President   
 

-6-



--------------------------------------------------------------------------------



 



          JPMORGAN CHASE BANK, N.A.
      By:   /s/ Kimberly A. Bourgeois       Name:   Kimberly A. Bourgeois,
Senior Vice President — Oil & Gas Finance    

                              FORTIS CAPITAL CORP.,
a Connecticut corporation                    
 
                            By:   /s/ Betsy Jocher       By:   /s/ Greg Smothers
                          Name:   Betsy Jocher       Name:   Greg Smothers      
  Title:   Director       Title:   Director    
 
                            KEYBANK NATIONAL ASSOCIATION                    
 
                            By:   /s/ Angela McCracken                          
                    Name:   Angela McCracken                     Title:   Senior
Vice President                    

-7-